Citation Nr: 0824650	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-28 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the veteran's daughter is entitled to recognition as 
a helpless child on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to June 
1989, with additional prior active service of seven years, 
two months, and 28 days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine (RO), which denied the benefit sought on appeal.   
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence on file is not adequate to make a reasoned 
determination of the issue on appeal because there was no 
medical opinion on whether the veteran's daughter, P, could 
be considered a helpless child for VA benefit purposes; that 
is, whether she was permanently incapable of self-support due 
to physical or mental disability at the time of her 18th 
birthday in December 1994.

There is medical evidence on file dated in 1993 and 1994, 
showing that P had significant physical and mental disorder 
impairment prior to her 18th birthday.  For instance, the 
discharge summary of hospital treatment in October 1993 at 
age 16 shows that P was making threats of suicide if 
discharged home.  This was in a setting of newly diagnosed 
diabetes and hypertension.  That record contains a discharge 
Axis I diagnosis of adjustment disorder with depressed mood; 
and a global assessment of function of 50, indicating serious 
symptoms or serious impairment in social, occupational, or 
school functioning.  See DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).

Private medical records in 1994 show that P was treated a 
number of times in the later months of that year for a number 
of health conditions, including poorly control or 
uncontrolled diabetes and poor control of hypertension, and 
for mental health problems.  Private treatment records show 
that the veteran was received in the emergency room in 
December 1994, four days after her birthday with a 
psychiatric history and recent antifreeze ingestion and 
suicide attempt.  She had been hospitalized at that facility 
for about a month and had been discharged three days earlier.

Medical records after her 18th birthday show continued 
significant problems with a number of physical and mental 
disorders, which included recurrent draining abscesses of the 
hips.  In a February 1998 statement, Dan Morgenstern, M.D., 
opined that at the current time P was physically unable to 
work due to these infections and would continue to be unable 
to work until the infection status was resolved.

The veteran testified recently as to his daughter's poor 
condition, and resulting permanent incapability of self-
support by her own efforts due to physical or mental 
disability at the time of her 18th birthday.

This case requires a remand, however, in order to obtain an 
opinion from an appropriate VA specialist or specialists, 
based on review of the claims file, as to whether P was 
permanently incapable of self-support on her 18th birthday.  
The Board requires such opinion in order to make a reasoned 
decision on the issue at hand. 

Further, a remand is necessary in order to request that the 
veteran provide an appropriate employment and educational 
history for P.

Accordingly, the claim is again REMANDED to the AOJ for the 
following actions:

1.  Take appropriate steps to contact 
veteran and ask him to provide an 
educational and employment history for P, 
both prior to and after P's December 1994 
birthday, to include any relevant records 
or documentation corroborating such 
history.

2.  Forward the claims file and a copy of 
the provisions of 38 C.F.R. § 3.356 
(conditions which determine permanent 
incapacity for self-support) to an 
appropriate VA specialist or specialists 
as deemed necessary, who should review all 
records pertaining to the veteran's 
daughter P.  

The examiner(s) should offer an opinion as 
to whether it is at least as likely as not 
(a probability of 50 percent or higher) 
that P was permanently incapable of self-
support by her own efforts, due to 
physical and/or mental disability at the 
time of her 18th birthday in December 1994.  
The examiner should indicate that the 
records were reviewed and provide a 
complete rationale for all opinions 
offered.

3.  Thereafter, the AOJ should 
readjudicate the claim based on all the 
evidence of record and all governing legal 
authority, including any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

